UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

GLENN BURTON, JR.,

 

Plaintiff,
Vv. Case No. 07-C-303
AMERICAN CYANAMID CO., et al.
Defendants.
SPECIAL VERDICT

Question 1: Did plaintiff Glenn Burton, Jr. ingest white lead carbonate pigment?
Answer: }¥@€5
Yes or No

If your answer to Question 1 is “no,” then do not answer any other question. Proceed to
the final page and sign/date this form.
If you answer Question 1 “yes,” then answer Question 2.

Question 2: Did Burton’s ingestion of white lead carbonate cause an injury?

Answer: _7€@S
Yes or No

If the answer to Question 2 is “no,” do not answer any other question. Proceed to the final
page and sign/date this form.
If you answer Question 2 “yes,” then answer Question 3.

Question 3: Answering separately for each defendant listed below, did the defendant
prove that it did not produce or market white lead carbonate ingested by Burton?
a. Atlantic Richfield

 

 

 

 

Yes No A
b. Armstrong Containers, Inc.
Yes No X
C. E.I. du Pont de Nemours Company
Yes No X%
d. Sherwin-Williams Company
Yes No X

 

If you answered “yes” as to any defendant in question 3, answer no further questions as
to that defendant.

Case 2:07-cv-00303-LA Filed 05/31/19 Page 1of3 Document 1603
Considering only those defendants for whom you answered “no” in Question 3, answer
Questions 4 and 5:

Question 4: Answering separately for each defendant, was the defendant negligent in
producing or marketing white lead carbonate?
a. Atlantic Richfield

 

Yes No_X

b. Armstrong Containers, Inc.
Yes_X_ No

6. E.|. du Pont de Nemours Company
Yes_X No

d. Sherwin-Williams Company
Yes No

Question 5: Answering separately for each defendant listed below, was the white lead
carbonate manufactured and sold by the defendant defective and unreasonably dangerous
due to inadequate warnings at the time the product was sold?

a. Atlantic Richfield

 

Yes No %
b. Armstrong Containers, Inc.
Yes X%_ No
C. E.I. du Pont de Nemours Company
Yes No
d. Sherwin-Williams Company
Yes _ xX No

Considering only those defendants for whom you answered “yes” to question 5, answer
Question 6:

Question 6: Answering separately for each defendant listed below, were the defendant's
inadequate warnings a cause of Burton’s injuries?
a. Atlantic Richfield

 

Yes No

b. Armstrong Containers, Inc.
Yes X__ No

c. E.I|. du Pont de Nemours Company
Yes X No

d. Sherwin-Williams Company
Yes_X No

If you answered “yes” as to any defendant on Question 4 or Question 6, then answer
Question 7:

Case 2:07-cv-00303-LA Filed 05/31/19 Page 2 of 3 Document 1603
Question 7: What amount of money will fairly compensate Burton for his injuries caused
by ingesting white lead carbonate:

 

Each juror should sign this verdict form.

Case 2:07-cv-00303-LA Filed 05/31/19 Page 3 o0f3 Document 1603
